 



         

Exhibit 10.1

CORRECTIONAL PROPERTIES TRUST
AMENDED AND RESTATED
2002 STOCK PLAN


--------------------------------------------------------------------------------

SECTION 1. PURPOSE.

     The purpose of the Correctional Properties Trust Amended and Restated 2002
Stock Plan (the “Plan”), which completely amends and restates the Correctional
Properties Trust 2002 Stock Option Plan, is to advance the interests of
Correctional Properties Trust, a Maryland real estate investment trust, and its
affiliates and subsidiaries, if any, by enabling the Company to attract and
retain executive officers, other key employees, Non-Employee Trustees of and
consultants to the Company and to provide incentives to such persons to maximize
the Company’s Funds from Operations. The Company believes these purposes will be
achieved under the Plan by offering such officers, employees, Non-Employee
Trustees and consultants performance-based share incentives and/or other equity
interests or equity-based incentives in the Company, as well as
performance-based incentives payable in cash.

SECTION 2. DEFINITIONS.

     For purposes of the Plan, the following terms shall have the meanings set
forth below:

     (a) “Affiliate” means any entity other than the Company and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of all classes of stock of such entity or at least 20%
of the ownership interests in such entity.

     (b) “Board” means the Board of Trustees of the Company.

     (c) “Book Value” means, as of any given date, on a per share basis (i) the
shareholders’ equity in the Company as of the end of the immediately preceding
fiscal year as reflected in the Company’s consolidated balance sheet, subject to
such adjustments as the Committee shall specify at or after grant, divided by
(ii) the number of then outstanding Common Shares as of such year-end date (as
adjusted by the Committee for subsequent events).

     (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

     (e) “Committee” means the Committee referred to in Section 3 of the Plan.
If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.

     (f) “Common Shares” means the common shares of beneficial interest, par
value $.001 per share, of the Company.

     (g) “Company” means Correctional Properties Trust, a Maryland real estate
investment trust, or any successor trust or corporation.

     (h) “Deferral Period” means the period described in Section 9(a) below.

     (i) “Deferred Shares” means an award made pursuant to Section 9 below of
the right to receive Common Shares at the end of a specified Deferral Period.

     (j) “Disability” means a condition which the Committee determines, based
upon medical evidence, is due to injury or sickness and restricts an individual
from performing the material and substantive duties of his or her regular
occupation to an extent that prevents the individual from engaging in such
occupation or any such determination under any written employment agreement with
such individual.

     (k) “Effective Date of Restatement” means the date on which the Plan, as
amended and restated herein, has been approved by the Board and the Company’s
shareholders.

 



--------------------------------------------------------------------------------



 



     (l) “Fair Market Value” means, as of any given date, unless otherwise
determined by the Committee in good faith, the reported closing price of the
Common Shares on the New York Stock Exchange or, if no such sale of Common
Shares is reported on the New York Stock Exchange on such date, the fair market
value of the Common Shares as determined by the Committee in good faith.

     (m) “Funds from Operations” means, in accordance with the resolution
adopted by the Board of Governors of NAREIT, net income (loss) (computed in
accordance with generally accepted accounting principles), excluding gains (or
losses) from sales of property, plus depreciation and amortization on real
estate assets, and after adjustments for unconsolidated partnerships and joint
ventures.

     (n) “Immediate Family Member” means a person described in Section 6(b)
(v) below.

     (o) “Incentive Option” means any Share Option intended to be and designated
by the Committee as an “Incentive Stock Option” within the meaning of Code
Section 422.

     (p) “Non-Employee Trustee” means a member of the Board who is not also an
employee of the Company or any Subsidiary.

     (q) “Non-Qualified Option” means any Share Option that is not an Incentive
Option.

     (r) “Normal Retirement” means retirement from active employment with the
Company and any Subsidiary or Affiliate on or after age 65.

     (s) “Other Share-Based Award” means an award under Section 10 below that is
valued in whole or in part by reference to, or is otherwise based on, Common
Shares.

     (t) “Plan” means this Correctional Properties Trust Amended and Restated
2002 Stock Plan, as hereinafter amended from time to time.

     (u) “Restricted Shares” means an award of Common Shares that is subject to
restrictions under Section 8 below.

     (v) “Restriction Period” means the period described in Section 8(c) below.

     (w) “Retirement” means Normal Retirement.

     (x) “Share Appreciation Right” means the right pursuant to an award granted
under Section 7 below to receive upon exercise an amount equal to the excess of
the Fair Market Value of one Common Share over the price per share specified in
the award agreement multiplied by the number of Common Shares in respect of
which a Share Appreciation Right has been exercised.

     (y) “Share Option” or “Option” means any option to purchase Common Shares
(including Restricted Shares and Deferred Shares, if the Committee so
determines) granted pursuant to Section 6 below.

     (z) “Subsidiary” means any corporation (or other entity) in an unbroken
chain of corporations and other entities beginning with the Company if each of
the corporations and other entities (other than the last corporation or other
entity in the unbroken chain) owns equity interests possessing more than 50% of
the total combined voting power of all classes of equity interests in one of the
other corporations or entities in the chain.

     (aa) “Units” means units of limited partnership interest in CPT Operating
Partnership, L.P., a Delaware limited partnership.

     In addition, the terms “Change in Control,” “Potential Change in Control”
and “Change in Control Price” shall have meanings set forth, respectively, in
Sections 11(b), (c) and (d) below.

SECTION 3. ADMINISTRATION.

     The Plan shall be administered by the Compensation Committee (the
“Committee”), consisting of two or more independent outside directors (each of
whom qualifies as an “outside director” under Code Section 162(m),

2



--------------------------------------------------------------------------------



 



and as a “non-employee director” under Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). No member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any option or other award granted or option or other award agreement
entered into hereunder.

     The Committee shall have full authority to grant, pursuant to the terms of
the Plan, to officers, employees, Non-Employee Trustees and consultants eligible
under Section 5: (i) Share Options, (ii) Share Appreciation Rights,
(iii) Restricted Shares, (iv) Deferred Shares, and/or (v) Other Share-Based
Awards.

     In particular, the Committee shall have the authority:

     (i) to select the officers, employees, Non-Employee Trustees and
consultants of the Company and its Subsidiaries and Affiliates to whom Share
Options, Share Appreciation Rights, Restricted Shares, Deferred Shares and/or
Other Share-Based Awards may from time to time be granted hereunder,

     (ii) to determine whether and to what extent Share Options, Share
Appreciation Rights. Restricted Shares, Deferred Shares and/or Other Share-Based
Awards, or any combination thereof, are to be granted hereunder to one or, more
officers, employees, Non-Employee Trustees and consultants of the Company and
its Subsidiaries and Affiliates,

     (iii) to determine the number of Common Shares to be covered by each such
award granted hereunder,

     (iv) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder (including, but not limited to, the
share price, vesting schedule and any other restriction or limitation, or any
vesting acceleration or waiver of forfeiture restrictions regarding any Share
Option or other award and/or the Common Shares relating thereto, based in each
case on such factors as the Committee shall determine, in its sole discretion),

     (v) to determine whether and under what circumstances a Share Option or a
Share Appreciation Right may be settled in cash, Restricted Shares and/or
Deferred Shares,

     (vi) to determine whether, to what extent and under what circumstances
Option grants and/or other awards under the Plan and/or other cash awards made
by the Company are to be made, and operate, on a tandem basis vis-a-vis other
awards under the Plan and/or cash awards made outside of the Plan, or on an
additive basis,

     (vii) to accelerate the exercisability or vesting of all or any portion of
an award in connection with a Change in Control (as defined in Section 11(b)),
Potential Change in Control (as defined in Section 11(c)), Retirement, death or
Disability of a participant,

     (viii) to determine whether, to what extent and under what circumstances
Common Shares and other amounts payable with respect to an award under this Plan
shall be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period), and

     (ix) to determine that an award to be granted under the Plan should qualify
as “performance-based compensation” for purposes of Code Section 162(m). If and
to the extent that the Committee determines that an award to be granted under
the Plan should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such award shall be
contingent upon achievement of pre-established performance goals and other
terms, as follows:

          (A) The performance goals for such awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 3. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result

3



--------------------------------------------------------------------------------



 



in the achievement of performance goals being “substantially uncertain.” The
Committee may determine that such awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such awards. Performance goals may differ for awards granted to
any one participant or to different participants.

          (B) One or more of the following business criteria for the Company, on
a consolidated basis, and/or specified business units of the Company (except
with respect to the total shareholder return and earnings per share criteria),
shall be used exclusively by the Committee in establishing performance goals for
such performance awards: (1) earnings per share; (2) net income; (3) funds from
operations (FFO); (4) adjusted funds from operations (AFFO); (5) expense
containment or savings; (6) return on equity (7) total shareholder return as
compared to total return (on a comparable basis) of a publicly available index
such as, but not limited to, the Standard & Poor’s 500 Stock Index or the NAREIT
Equity REIT Index; (8) return on invested capital or assets owned; (9) property
acquisitions or capital deployed; (10) share price; (11) distributions to
shareholders; (12) dividend yield; (13) management of interest rate risk;
(14) asset value preservation; and (15) lease renewals.

          (C) Achievement of performance goals in respect of such awards shall
be measured over a performance period of up to ten years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such awards, or at such
other date as may be required or permitted for “performance-based compensation”
under Code Section 162(m).

     The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. All decisions made by the
Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding on all persons,
including the Company and Plan participants.

SECTION 4. COMMON SHARES SUBJECT TO PLAN.

     The total number of Common Shares reserved and available for distribution
under the Plan shall be 200,000 shares (which includes Common Shares reserved
for awards outstanding as of the effective date of restatement). Such Common
Shares may consist, in whole or in part, of authorized and unissued Common
Shares or Common Shares reacquired by the Company. The maximum number of Common
Shares with respect to which share-based awards may be granted during any
calendar year to any one individual shall not exceed 50,000 shares and the
maximum number of Common Shares with respect to which Incentive Options may be
granted shall not exceed 200,000 shares.

     Subject to Section 6 below, if any Common Shares that have been optioned
cease to be subject to a Share Option, or if any such Common Shares that are
subject to any Share Appreciation Right, Restricted Shares or Deferred Shares
award or Other Share-Based Award granted hereunder are forfeited or any such
award otherwise terminates without a payment being made to the participant in
the form of Common Shares, or if Common Shares are held back upon exercise of a
Share Option or a Share Appreciation Right or settlement of an award to cover
tax withholding such Common Shares shall again be available for future awards
under the Plan. If a share-settled Share Appreciation Right is exercised, only
the number of Common Shares actually issued will be counted for purposes of
determining the maximum number of Common Shares that remain available for future
awards under the Plan. For purposes of determining the Share reserve and for
purposes of the individual limit herein, one Unit shall be deemed to be
equivalent to one Common Share.

     In the event of any merger, reorganization, consolidation,
recapitalization, Common Share dividend, Common Share split or other change in
corporate structure affecting the Common Shares, an adjustment shall be made in
the aggregate number of Common Shares reserved for issuance under the Plan, any
individual limit herein, in the number and option price of Common Shares subject
to outstanding Options granted under the Plan, in the number and purchase price
of Common Shares subject to outstanding Share Appreciation Rights under the
Plan, and in the number of Common Shares subject to other outstanding awards
granted under the Plan as may be determined to be appropriate by the Committee,
in its sole discretion, provided that the number of Common Shares subject to any
award shall always be a whole number.

4



--------------------------------------------------------------------------------



 



SECTION 5. ELIGIBILITY.

     All officers, employees, Non-Employee Trustees and consultants of the
Company and its Subsidiaries and Affiliates who are responsible for or
contribute to the management, growth and/or profitability of the business of the
Company and/or its Subsidiaries and Affiliates are eligible to be granted awards
under the Plan.

SECTION 6. SHARE OPTIONS.

     (a) Grant and Exercise. Share options may be granted alone, in addition to
or in tandem with other awards granted under the Plan and/or cash awards made
outside of the Plan. Any Share Option granted under the Plan shall be in such
form as the Committee may from time to time approve. Share Options granted under
the Plan may be of two types: (i) Incentive Options and (ii) Non-Qualified
Options. The Committee shall have the authority to grant to any optionee
Incentive Options, Non-Qualified Options, or both types of Share Options (in
each case with or without Share Appreciation Rights); provided, however, that
Incentive Options may be granted only to employees.

     (b) Terms and Conditions. Options granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the Committee
shall deem desirable:

     (i) Option Price. The option price per Common Share purchasable under a
Share Option shall be determined by the Committee at the time of grant but shall
be not less than 100% of the Fair Market Value of the Common Shares at the time
of grant.

     (ii) Option Term. The term of each Share Option shall be fixed by the
Committee, but no Share Option shall be exercisable more than ten years after
the date the Option is granted.

     (iii) Exercisability. Share Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at or after grant, provided that except in connection with a Change in
Control, a Potential Change in Control, Retirement, death or Disability, Share
Options granted to employees shall not become exercisable for at least one year
after the grant date.

     (iv) Method of Exercise. Subject to whatever installment exercise
provisions apply under Section 6(b)(iii), Share Options may be exercised in
whole or in part at any time during the option period by giving written notice
of exercise to the Company specifying the number of shares to be purchased. Such
notice shall be accompanied by payment in full of the purchase price. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made through the delivery (or attestation to the
ownership of) unrestricted Common Shares already owned by the optionee (based on
the Fair Market Value of the Share Option or the Common Shares on the date the
option is exercised, as determined by the Committee). As determined by the
Committee, in its sole discretion, at or after grant, payment in whole or in
part may also be made by the optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company for the purchase price; provided that in the event the optionee chooses
to pay the purchase price as so provided, the optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Committee shall prescribe as a condition of such payment
procedure.

          No Common Shares shall be issued until full payment therefor has been
made. In the event an optionee chooses to pay the exercise price by
previously-owned Common Shares through the attestation method, the number of
Common Shares transferred to the optionee upon exercise of the Share Option
shall be net of the number of Common Shares attested to. An optionee shall
generally have the rights to dividends or other rights of a shareholder with
respect to Common Shares subject to the Option when the optionee has given
written notice of exercise, has paid in full for such shares, and, if requested,
has given the representation described in Section 15(a).

     (v) Transferability of Options. Incentive Options shall be transferable by
the optionee only by will or by the laws of descent and shall be exercisable,
during the optionee’s

5



--------------------------------------------------------------------------------



 



lifetime, only by the optionee. Non-Qualified Options shall be transferable by
the optionee by will or by the laws of descent or, with the consent of the
Committee, to (i) the spouse, children or grandchildren of the optionee
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of optionee and such Immediate Family Members, (iii) a partnership in which
optionee and such Immediate Family Members are the only partners, or (iv) one or
more entities in which the optionee has a 10% or greater equity interest,
provided that subsequent transfers of transferred Non-Qualified Options shall be
prohibited except those in accordance with this subparagraph (v). Following
transfer, any such Non-Qualified Options shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of this Plan or the option agreement executed
pursuant hereto, the term “optionee” shall be deemed to refer to the transferee.

     (vi) Termination by Death. Subject to Section 6(b)(x), if an optionee’s
employment by, or service with, the Company and any Subsidiary or Affiliate
terminates by reason of death, all Share Options held by such optionee shall
vest immediately and may thereafter be exercised by the legal representative of
the estate or by the legatee of the optionee under the will of the optionee, for
a period of two years (or such other period as the Committee may specify at
grant) from the date of such death or until the expiration of the stated term of
such Share Option, whichever period is the shorter.

     (vii) Termination by Reason of Retirement. Subject to Section 6(b)(x), if
an optionee’s employment by, or service with, the Company and any Subsidiary or
Affiliate terminates by reason of Retirement, any Share Option held by such
optionee shall vest immediately and may thereafter be exercised by the optionee,
from the date of such termination until the expiration of the stated term of
such Share Option. In the event of termination of employment by reason of
Retirement, if an Incentive Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, the option will
thereafter be treated as a Non-Qualified Option.

     (viii) Termination for Cause. Unless otherwise determined by the Committee
(or pursuant to procedures established by the Committee) at or after grant, if
an optionee’s employment by, or service with, the Company or any Subsidiary or
Affiliate terminates for cause, all Share Options held by the optionee shall
thereupon terminate. For purposes of this paragraph, “cause” shall mean the
following:

     (a) Embezzlement, fraud or criminal misconduct,

     (b) Gross negligence, or the willful failure to perform the duties or
responsibilities with respect to his position with the Company or any Subsidiary
or Affiliate,

     (c) Willful or continuing disregard for the safety or soundness of the
Company or any Subsidiary or Affiliate,

     (d) Willful or continuing violation of the published rules of the Company
or any Subsidiary or Affiliate,

     (e) A request from a state or federal governmental agency having regulatory
authority over the Company or any Subsidiary or Affiliate that the services of
the optionee be terminated, or

     (f) Termination for cause under a written employment agreement between the
Company, any Subsidiary or Affiliate and the optionee.

     (ix) Termination by Other than Death, Retirement or Cause. Subject to
Section 6(b)(x), if an optionee’s employment by, or service with, the Company
and any Subsidiary or Affiliate terminates other than by death, Retirement or
cause, any vested Share Option held by such optionee may thereafter be exercised
by the optionee, to the extent it was exercisable at the time of termination (or
as may be determined in accordance with procedures established by the

6



--------------------------------------------------------------------------------



 



Committee), for a period of two years from the date of such termination or until
the expiration of the stated term of such Share Option, whichever period is the
shorter. In the event of such termination of employment, if an Incentive Option
is exercised after the expiration of the exercise periods that apply for
purposes of Code Section 422, such Share Option will thereafter be treated as a
Non-Qualified Option.

     (x) Incentive Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Code
Section 422, or, without the consent of the optionee(s) affected, to disqualify
any Incentive Option under such Section 422.

               If an Incentive Option granted under this Plan is first
exercisable in any calendar year to obtain Common Shares having a fair market
value (determined at the time of grant) in excess of $100,000, the option is
treated as an Incentive Option for Common Shares having a fair market value
(determined at the time of grant) equal to $100,000 and as a Non-Qualified
Option for the remaining Common Shares. In making this determination, the rules
specified in Code Section 422(d) shall be determinative, including the
aggregation of all Incentive Options which are first exercisable in that
calendar year under any plan of the Company.

     (xi) Buyout Provisions. The Committee may at any time offer to buy out for
a payment in cash, Common Shares or Restricted Shares an option previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the optionee at the time that such offer is made.

     (xii) Settlement Provisions. If the option agreement so provides at grant
or is amended after grant and prior to exercise to so provide (with the
optionee’s consent), the Committee may require that all or part of the shares to
be issued with respect to the spread value of an exercised Option take the form
of Restricted Shares, which shall be valued on the date of exercise on the basis
of the Fair Market Value (as determined by the Committee) of such Restricted
Shares determined without regard to the forfeiture restrictions involved.

SECTION 7. SHARE APPRECIATION RIGHTS.

     (a) Grant and Exercise. Share Appreciation Rights may be granted either
alone, in addition to or in conjunction with other awards granted under the
Plan. A Share Appreciation Right may be exercised by a right holder, subject to
Section 7(b), in accordance with the procedures established by the Committee for
such purpose. Upon such exercise, the right holder shall be entitled to receive
an amount determined in the manner prescribed in Section 7(b).

     (b) Terms and Conditions. Share Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

     (i) Exercisability. Share Appreciation Rights shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee at or after grant, provided that except in connection with a
Change in Control, a Potential Change in Control, Retirement, death or
Disability, Share Appreciation Rights granted to employees shall not become
exercisable for at least one year after the grant date.

     (ii) Exercise Price. The exercise price per Common Share purchasable under
a Share Appreciation Right shall be determined by the Committee at the time of
grant but shall not be less than 100 percent of the Fair Market Value of the
Common Shares at the time of grant.

     (iii) Method of Exercise. Upon the exercise of a Share Appreciation Right,
a right holder shall be entitled to receive an amount in Common Shares equal in
value to the excess of the Fair Market Value of one Common Share over the price
per share specified in the award agreement multiplied by the number of Common
Shares in respect of which the Share Appreciation Right shall have been
exercised. The number of Common Shares to be paid shall be

7



--------------------------------------------------------------------------------



 



calculated on the basis of the Fair Market Value of the Common Shares on the
date of exercise.

     (iv) Non-transferability of Share Appreciation Rights. Share Appreciation
Rights shall not be transferable by the right holder.

     (v) Termination by Death. Except as otherwise provided in the award
agreement, if a right holder’s employment by, or service with, the Company and
any Subsidiary or Affiliate terminates by reason of death, all Share
Appreciation Rights held by such right holder shall vest immediately and may
thereafter be exercised by the legal representative of the estate or by the
legatee of the right holder under the will of the right holder, for a period of
two years (or such other period as the Committee may specify at grant) from the
date of such death or until the expiration of the stated term of such Share
Appreciation Right, whichever period is the shorter.

     (vi) Termination by Reason of Retirement. Except as otherwise provided in
the award agreement, if a right holder’s employment by, or service with, the
Company and any Subsidiary or Affiliate terminates by reason of Retirement, any
Share Appreciation Right held by such right holder shall vest immediately and
may thereafter be exercised by the right holder, from the date of such
termination until the expiration of the stated term of such Share Appreciation
Right.

     (vii) Termination for Cause. Unless otherwise determined by the Committee
(or pursuant to procedures established by the Committee) at or after grant, if
the right holder’s employment by the Company or any Subsidiary or Affiliate is
terminated for cause, all Share Appreciation Rights held by the right holder
shall thereupon terminate. For purposes of this paragraph “cause” shall mean the
following:

     (a) Embezzlement, fraud or criminal misconduct,

     (b) Gross negligence,

     (c) Willful or continuing disregard for the safety or soundness of the
Company or any Subsidiary or Affiliate,

     (d) Willful or continuing violation of the published rules of the Company
or any Subsidiary or Affiliate,

     (e) A request. from a state or federal governmental agency having
regulatory authority over the Company or any Subsidiary or Affiliate that the
services of the right holder be terminated, or

     (f) Termination for cause under a written employment agreement between the
Company, any Subsidiary or Affiliate and the optionee.

     (viii) Termination by Other than Death, Retirement or Cause. Except as
otherwise provided in the award agreement, if a right holder’s employment by the
Company and any Subsidiary or Affiliate terminates other than by death,
Retirement or cause, any vested Share Appreciation Right held by such right
holder may thereafter be exercised by the right holder, to the extent it was
exercisable at the time of termination, for a period of two years from the date
of such termination or until the expiration of the stated term of such Share
Appreciation Right, whichever period is shorter.

     (ix) Limited Share Appreciation Rights. In its sole discretion, the
Committee may grant “Limited” Share Appreciation Rights under this Section 7
(i.e., Share Appreciation Rights that become exercisable only in the event of a
Change in Control and/or a Potential Change in Control), subject to such terms
and conditions as the Committee may specify at grant. Such Limited Share
Appreciation Rights shall be settled solely in cash.

     (x) Settlement Provisions. The Committee, in its sole discretion, may also
provide that, in the event of a Change in Control and/or a Potential Change in
Control, the amount to be

8



--------------------------------------------------------------------------------



 



paid upon the exercise of a Share Appreciation Right or Limited Share
Appreciation Right shall be based on the Change in Control Price (as defined in
Section 11(d)), subject to such terms and conditions as the Committee may
specify at grant.

SECTION 8. RESTRICTED SHARES AND UNRESTRICTED SHARES.

     (a) Administration. Restricted Shares may be issued either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside the Plan. The Committee shall determine the eligible persons
to whom, and the time or times at which, grants of Restricted Shares will be
made, the number of shares to be awarded, the price (if any) to be paid by the
recipient of Restricted Shares (subject to Section 8(b)), the time or times
within which such awards may be subject to forfeiture, and all other terms and
conditions of the awards. The Committee may condition the grant of Restricted
Shares upon the attainment of specified performance goals or such other factors
as the Committee may determine, in its sole discretion. The provisions of
Restricted Shares awards need not be the same with respect to each recipient.

     (b) Awards and Certificates. The prospective recipient of a Restricted
Shares award shall not have any rights with respect to such award, unless and
until such recipient has executed an agreement evidencing the award and has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the applicable terms and conditions of such award.

     (i) The purchase price for Restricted Shares may be greater than, equal to,
or less than their par value, and may be zero.

     (ii) Awards of Restricted Shares must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
award date, by executing a Restricted Shares Award Agreement and paying whatever
price (if any) is required under Section 8(b) (i).

     (iii) Each participant receiving a Restricted Shares award shall be issued
a share certificate in respect of such Restricted Shares. Such certificate shall
be registered in the name of such participant, and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
award.

     (iv) The Committee shall require that the share certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Shares award, the
participant shall have delivered a share power, endorsed in blank, relating to
the Common Shares covered by such award.

     (c) Restrictions and Conditions. The Restricted Shares awarded pursuant to
this Section 8 shall be subject to the following restrictions and conditions:

     (i) Subject to the provisions of this Plan and the award agreement, during
a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign Restricted Shares awarded under the Plan. Within these limits,
the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments. Except in connection with a Change in Control, a
Potential Change in Control, Retirement, death or Disability, in the event
Restricted Shares granted to employees are subject to the attainment of
specified performance goals, the restriction period with respect to such
Restricted Shares shall not be less than one year, and in the event Restricted
Shares granted to employees shall have a time-based restriction, the total
restricted period with respect to such Shares shall not be less than three
years.

     (ii) Except as provided in this paragraph (ii) and in paragraph (i) above,
the participant shall have, with respect to the Restricted Shares, all of the
rights of a shareholder of the Company, including the right to vote the shares
and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested, subject to Section 15(e), in additional Restricted Shares to the
extent shares are available under Section 4, or otherwise reinvested. Pursuant
to Section 4 above, share dividends issued with respect to

9



--------------------------------------------------------------------------------



 



Restricted Shares shall be treated as additional Restricted Shares that are
subject to the same restrictions and other terms and conditions that apply to
the shares with respect to which such dividends are issued.

     (iii) Subject to the applicable provisions of the award agreement and this
Section 8, upon termination of a participant’s employment by, or service with,
the Company and any Subsidiary or Affiliate for any reason during the
Restriction Period, all shares still subject to restriction shall vest, or be
forfeited, in accordance with the terms and conditions established by the
Committee at or after grant.

     (iv) If and when the Restriction Period expires without a prior forfeiture
of the Restricted Shares, certificates for an appropriate number of unrestricted
shares shall be promptly delivered to the participant.

     (d) Unrestricted Shares. The Committee may grant each Non-Employee Trustee
up to 2,500 Common Shares each year that are not subject to any risk of
forfeiture, at such times as may be determined by the Committee.

SECTION 9. DEFERRED SHARES.

     (a) Administration. Deferred Shares may be awarded either alone, in
addition to or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom and the time or times at which Deferred Common Shares shall be
awarded, the number of Deferred Shares to be awarded to any person, the duration
of the period (the “Deferral Period”) during which, and the conditions under
which, receipt of the Common Shares will be deferred, and the other terms and
conditions of the award in addition to those set forth in Section 9(b).

     The Committee may condition the grant of Deferred Shares upon the
attainment of specified performance goals or such other factors or criteria as
the Committee shall determine, in its sole discretion. The provisions of
Deferred Shares awards need not be the same with respect to each recipient.
Except in connection with a Change in Control, a Potential Change in Control,
Retirement, death or Disability, in the event Deferred Shares granted to
employees are subject to the attainment of specified performance goals, the
restriction period with respect to such Deferred Shares shall not be less than
one year, and in the event Deferred Shares granted to employees shall have a
time-based restriction, the total restricted period with respect to such Shares
shall not be less than three years.

     (b) Terms and Conditions. The shares of Deferred Shares awarded pursuant to
this Section 9 shall be subject to the following terms and conditions:

     (i) Deferred Shares awards may not be sold, assigned, transferred, pledged
or otherwise encumbered during the Deferral Period. At the expiration of the
Deferral Period (or the Elective Deferral Period referred to in Section 9(b)(v),
where applicable), share certificates shall be delivered to the participant or
his legal representative, in a number equal to the shares covered by the
Deferred Shares award.

     (ii) Unless otherwise determined by the Committee at grant, amounts equal
to any dividends declared during the Deferral Period with respect to the number
of shares covered by a Deferred Shares award will be paid to the participant
currently, or deferred and deemed to be reinvested in additional Deferred
Shares, or otherwise reinvested, all as determined at or after the time of the
award by the Committee, in its sole discretion.

     (iii) Subject to the provisions of the award agreement and this Section 9,
upon termination of a participant’s employment with the Company and any
Subsidiary or Affiliate for any reason during the Deferral Period for a given
award, the Deferred Shares in question shall vest, or be forfeited, in
accordance with the terms and conditions established by the Committee at or
after grant.

     (iv) Based on service, performance and/or such other factors or criteria as
the Committee may determine, the Committee may, at or after grant, accelerate
the vesting of all or any part of any Deferred Shares award.

10



--------------------------------------------------------------------------------



 



     (v) A participant may elect to further defer receipt of an award (or an
installment of an award) for a specified period or until a specified event (the
“Elective Deferral Period”). Such election shall be made in the taxable year
prior to the taxable year in which the award is granted or such later time as
may be permitted by the provisions of Code Section 409A and any regulations or
guidance promulgated thereunder.

     (vi) Each award shall be confirmed by, and subject to the terms of, a
Deferred Shares agreement executed by the Company and the participant.

SECTION 10. OTHER SHARE-BASED AWARDS.

     (a) Administration. Other awards of Common Shares and other awards that are
valued in whole or in part by reference to, or are otherwise based on, Common
Shares (“Other Share-Based Awards”), including, without limitation, (i) Units,
(ii) convertible preferred shares, convertible debentures and other convertible,
exchangeable or redeemable securities or equity interests (including Units) of
the Company or its Affiliate, (iii) membership interests in an Affiliate,
(iv) awards or options valued by reference to Book Value or Subsidiary
performance and (v) any class of profits interest or limited liability company
membership interest created or issued pursuant to the terms of a partnership
agreement, limited liability company operating agreement or otherwise by an
Affiliate that has elected to be treated as a partnership for federal income tax
purposes and qualifies as a “profits interest” within the meaning of Revenue
Procedure 93-27 with respect to a participant who is rendering services to the
issuing Affiliate. Other Share-Based Awards may be granted either alone or in
addition to or in tandem with Share Options, Share Appreciation Rights,
Restricted Shares or Deferred Shares granted under the Plan and/or cash awards
made outside of the Plan.

     Subject to the provisions of the Plan, the Committee shall have authority
to determine the persons to whom and the time or times at which such awards
shall be made, the number of Common Shares to be awarded pursuant to such
awards, and all other conditions of the awards. The Committee may also provide
for the grant of Common Shares upon the completion of a specified performance
period. The provisions of Other Share-Based Awards need not be the same with
respect to each recipient.

     (b) Terms and Conditions. Other Share-Based Awards made pursuant to this
Section 10 shall be subject to the following terms and conditions:

     (i) Subject to the provisions of this Plan and the award agreement referred
to in Section 10(b)(v) below, Common Shares subject to awards made under this
Section 10 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Common Shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses.

     (ii) Subject to the provisions of this Plan and the award agreement and
unless otherwise determined by the Committee at grant, the recipient of an award
under this Section 10 shall be entitled to receive, currently or on a deferred
basis, interest or dividends or interest or dividend equivalents with respect to
the number of shares covered by the award, as determined at the time of the
award by the Committee, in its sole discretion, and the Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
Common Shares or otherwise reinvested.

     (iii) Any award under this Section 10 and any Common Shares covered by any
such award shall vest or be forfeited to the extent so provided in the award
agreement, as determined by the Committee, in its sole discretion. Except in
connection with a Change in Control, a Potential Change in Control, Retirement,
death or Disability, in the event Other Share-Based Awards granted to employees
are subject to the attainment of specified performance goals, the restriction
period with respect to such awards shall not be less than one year, and in the
event Other Share-Based Awards granted to employees shall have a time-based
restriction, the total restricted period with respect to such awards shall not
be less than three years.

     (iv) Each award under this Section 10 shall be confirmed by, and subject to
the terms of an agreement or other instrument by the Company and by the
participant.

11



--------------------------------------------------------------------------------



 



     (v) Common Shares (including securities convertible into Common Shares)
issued on a bonus basis under this Section 10 may be issued for no cash
consideration.

SECTION 11. CHANGE IN CONTROL PROVISIONS.

     (a) Impact of Event. To the extent provided for in the award agreement
evidencing an award, in the event of:

     (1) a “Change in Control” as defined in Section 11(b), or

     (2) a “Potential Change in Control” as defined in section 11(c), but only
if and to the extent so determined by the Committee or the Board at or after
grant (subject to any right of approval expressly reserved by the Committee or
the Board at the time of such determination), the following acceleration and
valuation provisions may apply:

     (i) Any Share Appreciation Rights (including, without limitation, any
Limited Share Appreciation Rights) and any Share Option awarded under the Plan
not previously exercisable and vested shall become fully exercisable and vested.

     (ii) The restrictions and deferral limitations applicable to any Restricted
Shares, Deferred Shares and Other Share-Based Awards, in each case to the extent
not already vested under the Plan, shall lapse and such shares and awards shall
be deemed fully vested.

     (iii) The value of all outstanding Share Options, Share Appreciation
Rights, Restricted Shares, Deferred Shares and Other Share-Based Awards, in each
case to the extent vested, shall, unless otherwise determined by the Committee
in its sole discretion at or after grant but prior to any Change in Control, be
cashed out on the basis of the “Change in Control Price” as defined in Section
11(d) as of the date such Change in Control or such Potential Change in Control
is determined to have occurred or such other date as the Committee may determine
prior to the Change in Control.

     (b) Definition of “Change in Control.” For purposes of Section 11(a), a
“Change in Control” means the happening of any of the following:

     (i) any person or entity, including a “group” as defined in Section 13(d)
(3) of the Exchange Act, other than the Company or a wholly-owned subsidiary
thereof or any employee benefit plan of the Company or any of its Subsidiaries,
becomes the beneficial owner of the Company’s securities having 20% or more of
the combined voting power of the then outstanding securities of the Company that
may be cast for the election of trustees of the Company (other, than as a result
of an issuance of securities initiated by the Company in the ordinary course of
business), or

     (ii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination’ of the foregoing transactions less than a majority
of the combined voting power of the then outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of the trustees of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of trustees of the Company
immediately prior to such transaction, or

     (iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each trustee of the Company first
elected during such’ period was approved by a vote of at least two-thirds of the
trustees of the Company then still in office who were trustees of the Company at
the beginning of any such period.

     (c) Definition of “Potential Change in Control.” For purposes of
Section 11(a), a “Potential Change in Control’ means the happening of any one of
the following:

12



--------------------------------------------------------------------------------



 



     (i) The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 11(b), or

     (ii) The acquisition of beneficial ownership, directly or indirectly, by
any entity, person or group (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing 10% or more of the combined
voting power of the Company’s outstanding securities and the adoption by the
Board of a resolution to the effect that a Potential Change in Control of the
Company has occurred for purposes of this Plan.

     (d) Definition of “Change in Control Price.” For purposes of this
Section 11, “Change in Control Price” means the highest price per share paid in
any transaction reported on the New York Stock Exchange or paid or offered in
any bona tide transaction related to a potential or actual Change in Control of
the Company at any time during the 60 day period immediately preceding the
occurrence of the Change in Control (or, where applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee
except that, in the case of Incentive Options and Share Appreciation Rights
relating to Incentive Options, such price shall be based only on transactions
reported for the date on which the optionee exercises such Share Appreciation
Rights (or Limited Share Appreciation Rights) or, where applicable, the date on
which a cashout occurs under Section 11(a) (2) (iii).

SECTION 12. OWNERSHIP LIMITATION.

     All awards hereunder shall be subject to the ownership limitations set
forth in the Declaration of Trust of the Company as such may be amended from
time to time. Without limiting the generality of the foregoing, any award which
causes a recipient, or any constructive or beneficial owner of Shares (as
determined under Code Sections 318 and 544, respectively), to own or be deemed
to own shares in excess of such ownership limitations shall be void.

SECTION 13. AMENDMENTS AND TERMINATION.

     The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the rights of an
optionee or participant under a Share Option, Share Appreciation Right (or
Limited Share Appreciation Right), Restricted or Deferred Shares award, Share
Purchase Right or Other Share-Based Award theretofore granted, without the
optionee’s or participant’s consent. Furthermore, with the approval of the
Company’s shareholders, the Board may: (a) increase the total number of shares
reserved for issuance under the Plan (other than as an adjustment provided for
under Section 4 hereof, which shall not require shareholder approval),
(b) expand the types of awards available under, materially expand the
eligibility to participate in, or materially extend the term of, the Plan, or
(c) materially change the method of determining Fair Market Value. Subject to
the above provisions, the Board shall have broad authority to amend the Plan to
take into account changes in applicable securities and tax laws and accounting
rules, as well as other developments.

     The Committee may amend the terms of any Share Option or other award
theretofore granted, prospectively or retroactively, in a manner consistent with
the provisions of the Plan, but, subject to Section 4 above, no such amendment
shall impair the rights of any holder without the holder’s consent. Except as
provided in Section 4 above, without the prior approval of the shareholders, the
Committee may not reduce the option exercise prices of previously granted Share
Options or substitute new Share Options or other Awards for previously granted
Share Options (on a one for one or other basis), including previously granted
Share Options having higher option exercise prices.

     Additionally, in the event of a proposed sale of all or substantially all
of the Company’s assets or any reorganization, merger, consolidation, or other
form of corporate transaction in which the Company does not survive, or in which
the Common Shares are exchanged for or converted into securities issued by
another entity, then the successor or acquiring entity or an affiliate thereof
may, with the consent of the Committee or the Board, assume each outstanding
award or substitute an equivalent option or right. If the successor or acquiring
entity or an affiliate thereof, does not cause such an assumption or
substitution, then each award shall be cashed out pursuant to
Section 11(a)(2)(iii) and shall terminate upon the consummation of the sale,
merger, consolidation, or other corporate transaction. The Committee or the
Board shall give written notice of any proposed transaction referred to in this
Section 13 a reasonable period of time prior to the closing date for such
transaction (which notice may be

13



--------------------------------------------------------------------------------



 



given either before or after the approval of such transaction), in order that
participants may have a reasonable period of time prior to the closing date of
such transaction within which to exercise any awards that are then exercisable
(including any awards that may become exercisable upon the closing date of such
transaction). A participant may condition his exercise of any award upon the
consummation of the transaction.

SECTION 14. UNFUNDED STATUS OF PLAN.

     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to an payments not yet made to a participant
or optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Shares or payments in lieu of or with respect to
awards hereunder; provided, however, that, unless the Committee otherwise
determines with the consent of the affected participant, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.

SECTION 15. GENERAL PROVISIONS.

     (a) The Committee may require each person purchasing shares pursuant to a
Share Option or other award under the Plan to represent to and agree with the
Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

     All certificates for Common Shares or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Common Shares are then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

     (c) The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary or Affiliate any right to continued employment with
the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees or the services of any of
its service providers at any time.

     (d) No later than the date as of which an amount first becomes includable
in the gross income of the participant for Federal income tax purposes with
respect to any award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Common Shares, including Common
Shares that are part of the award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements and the Company and its Subsidiaries or
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the participant.

     (e) The actual or deemed reinvestment of dividends or dividend equivalents
in additional Restricted Shares (or in Deferred Shares or other types of Plan
awards) at the time of any dividend payment shall only be permissible if
sufficient Shares are available under Section 4 for such reinvestment (taking
into account then outstanding Share Options, Share Purchase Rights and other
Plan awards).

     (f) Any requirement with respect to delivery of stock certificates in this
Plan may be satisfied by electronic book entries through the transfer agent of
the Company.

     (g) The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Maryland.

14



--------------------------------------------------------------------------------



 



SECTION 16. EFFECTIVE DATE OF PLAN.

     The Plan was initially effective April 18, 2002, the date the Plan was
initially approved by the Board and the Company’s shareholders. The Plan, as
amended and restated herein, shall be effective as of the date of approval by
the Company’s shareholders.

SECTION 17. TERM OF PLAN.

     No Share Option, Share Appreciation Right, Restricted Shares award, Common
Shares, Deferred Shares award or Other Share-Based Award shall be granted
pursuant to the Plan on or after the tenth anniversary of the initial effective
date as set forth in Section 16 above, but awards granted prior to such tenth
anniversary may extend beyond that date.

SECTION 18. RESTRICTIONS ON TRANSFER.

     Awards of derivative securities (as defined in Rule 16a-1(c) under the
Exchange Act or any successor definition adopted by the Securities and Exchange
Commission) granted under the Plan shall not be transferable except (a) by will
or the laws of descent and distribution, or (b) as provided in Sections 6(b) and
7(b) of the Plan.

SECTION 19. ADDITIONAL CONDITIONS APPLICABLE TO NONQUALIFIED DEFERRED
COMPENSATION UNDER CODE SECTION 409A.

     In the event any Option or Share Appreciation Right under this Plan is
granted with an exercise price less than Fair Market Value of the Common Shares
subject to the grant or award on the Grant Date (regardless of whether or not
such exercise price is intentionally or unintentionally priced at less than Fair
Market Value, or such grant is materially modified and deemed a new grant at a
time when the Fair Market Value exceeds the exercise price), or any other award
is otherwise determined to constitute “nonqualified deferred compensation”
within the meaning of Code Section 409A (a “409A Award”), the following
additional conditions shall apply and shall supersede any contrary provisions of
this Plan or the terms of any 409A Award agreement.

     (a) Exercise and Distribution. No 409A Award shall be exercisable or
distributable earlier than upon one of the following:

     (i) Specified Time. A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award.

     (ii) Separation from Service. Separation from service (within the meaning
of Code Section 409A) by the 409A Award recipient; provided however, if the 409A
Award recipient is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof), exercise or distribution under this
Section 19(a)(ii) may not be made before the date which is six months after the
date of separation from service.

     (iii) Death. The date of death of the 409A Award recipient.

     (iv) Disability. The date the 409A Award recipient becomes disabled (within
the meaning of Section 19(c)(ii) hereof).

     (v) Unforeseeable Emergency. The occurrence of an unforeseeable emergency
(within the meaning of Section 19(c)(iii) hereof), but only if the net value
(after payment of the exercise price, if any) of the number of Common Shares
that become issuable does not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the exercise, after taking into account the extent to which the emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the participant’s other assets (to the extent
such liquidation would not itself cause severe financial hardship).

     (vi) Change in Control Event. The occurrence of a Change in Control Event
(within the meaning of Section 19(c)(i) hereof), including the Committee’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change in Control Event or to terminate the Plan

15



--------------------------------------------------------------------------------



 



or any 409A Award granted hereunder within 12 months of the Change in Control
Event.

     (b) No Acceleration. A 409A Award may not be accelerated or exercised prior
to the time specified in Section 19 hereof, except in the case of one of the
following events:

     (i) Domestic Relations Order. The 409A Award may permit the acceleration of
the exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Code Section 414(p)(1)(B)).

     (ii) Conflicts of Interest. The 409A Award may permit the acceleration of
the exercise or distribution time or schedule as may be necessary to comply with
the terms of a certificate of divestiture (as defined in Code
Section 1043(b)(2)).

     (iii) Change in Control Event. The Committee may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within
12 months of the Change in Control Event and cancel the 409A Award for
compensation.

     (c) Definitions. Solely for purposes of this Section 19 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:

     (i) “Change in Control Event” means the occurrence of a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in IRS Notice 2005-1, Q&A-11, Q&A-12, Q&A-13 and Q&A-14 or any
subsequent guidance).

     (ii) “Disabled” means a participant (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (B) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering Employees.

     (iii) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the participant, the
participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
participant, loss of the participant’s property due to casualty, or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the participant.

SECTION 20. TAX WITHHOLDING

     (a) Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an award or of any Common Shares or other amounts received
thereunder first becomes includable in the gross income of the grantee for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any Federal, state, or local
taxes of any kind required by law to be withheld with respect to such income.
The Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the grantee. The
Company’s obligation to deliver evidence of book entry (or stock certificates)
to any grantee is subject to and conditioned on tax obligations being satisfied
by the grantee.

     (b) Payment in Common Shares. Subject to approval by the Committee, a
grantee may elect to have the minimum required tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
Common Shares to be issued pursuant to any award a number of Common Shares with
an aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
Common Shares owned by the grantee with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due.

16